193 S.E.2d 768 (1973)
17 N.C. App. 294
Zallar Eastwood YANDLE
v.
Sanford Neal YANDLE.
No. 7226DC686.
Court of Appeals of North Carolina.
January 17, 1973.
*769 Hamel & Cannon, by Thomas R. Cannon, Charlotte, for plaintiff.
Walter C. Benson, Charlotte, for defendant.
BROCK, Judge.
Plaintiff undertakes to assign as error the submission of the fifth and sixth issues to the jury. The record is bare of objection to the issues until after they were answered by the jury. An objection and exception to the form of an issue or to its submission to the jury comes too late when taken after the jury has rendered its verdict upon the issue. 1 Strong, N.C. Index, § 32, p. 170. These assignments of error are overruled.
Plaintiff undertakes to assign as error portions of the judge's instructions to the jury. Each of the exceptions to the instructions merely appears at the end of a paragraph of the instructions without indicating what portions of the instructions are excepted to; nor do the assignments of error set out the portions of the instructions excepted to and assigned as error. It appears that each exception is taken to all of the instructions that went before it. This is at best a broadside exception. For these reasons each of the assignments of error to the charge is overruled. State v. Bennett, 5 N.C.App. 662, 169 S.E.2d 31.
Plaintiff assigns as error the answer given by the trial judge to a question posed by the foreman of the jury after the jury had deliberated for some period of time. This exception and assignment of error are well taken and are sustained.
Defendant testified that his monthly income was just over $600.00, and that out of this he paid for each of his two children the sum of $108.32, and paid to plaintiff each month the sum of $108.32. After the jury had deliberated for some period of time, it returned to the courtroom and its foreman posed a question and the trial judge answered as follows:
"FOREMAN: The other question is question number 5, `Is the plaintiff the dependent spouse of the defendant, as alleged in the plaintiff's complaint?' Does the fact that she is receiving $108.00 a month now from him enter into that at all?
"The COURT: Nothing at all, don't enter into it at all."
It seems clear to us that this was an improper answer and probably created confusion among the jurors. The trial judge should have explained that the $108.32 was being paid under a temporary order which would terminate with the conclusion *770 of this trial, and that the jury should consider the testimony about the payment in the light of this explanation. The jury was properly concerned and was entitled to have the effect of the testimony explained.
New trial.
MALLARD, C. J., and BRITT, J., concur.